      Case 3:19-cv-04921-RV-HTC Document 25 Filed 02/18/21 Page 1 of 2

                                                                     Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

TERRY A. PETIT,

      Plaintiff,

v.                                               Case No. 3:19cv4921-RV-HTC

M. MORRISON and
J. THOMPSON,

     Defendants.
____________________/

                                     ORDER

      This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 23), recommending that Defendants’ motion for summary

judgment be granted and judgment be entered for Defendants. The parties were

given an opportunity to object, but no objections have been filed.       Upon

consideration, I have determined that the Report and Recommendation should be

adopted. Accordingly, it is

      ORDERED that:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 23) is

             adopted and incorporated by reference in this Order.

      2.     The Defendants’ motion for summary judgment (ECF Doc. 21) is

             GRANTED.
      Case 3:19-cv-04921-RV-HTC Document 25 Filed 02/18/21 Page 2 of 2

                                                                         Page 2 of 2


      3.    The clerk is directed to enter judgment in favor of the Defendants and

            to close the file.

      DONE AND ORDERED this 18th day of February, 2021.

                          s/ Roger Vinson            /
                          ROGER VINSON
                          SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4921-RV-HTC
